Case: 1:19-cv-02601-JRA Doc #: 26 Filed: 02/08/21 1 of 3. PageID #: 354




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


PATRICIA L. CHAMBERS, et al.,                  )       JUDGE JOHN R. ADAMS
                                               )
                                               )
                       Plaintiffs,             )       CASE NO.: 1:19CV2601
                                               )
               vs.                             )       ORDER
                                               )
NATIONWIDE MUTUAL                              )
INSURANCE COMPANY,                             )
                                               )
                       Defendant.              )


       This matter is before the Court on the Motion (Doc. 23) of Plaintiffs Patricia L.

Chambers, et al. to clarify the Court’s Order (Doc. 22) dismissing Plaintiffs’ Amended Complaint

against Defendant Nationwide Mutual Insurance Company (“Nationwide”) under Federal Rule of

Civil Procedure 12(b)(6). Nationwide has responded to the Motion to Clarify and Plaintiffs have

replied. Thus, the Motion to Clarify is ripe for consideration. For the following reasons, the

Court hereby ORDERS that the Motion to Clarify is GRANTED, and further ORDERS that the

Rule 12(b)(6) dismissal is with prejudice.

       Plaintiffs request clarification as to whether the Court’s 12(b)(6) dismissal of the

Amended Complaint was with or without prejudice. Plaintiffs contend that the dismissal should

have been without prejudice and that Plaintiffs should be afforded a second opportunity to amend

their Complaint. The Court disagrees.

       The circumstances here are similar to those in United States ex rel. Harper v. Muskingum

Watershed Conservancy Dist., 739 F. App’x 330, 335 (6th Cir. 2019). In that case, the Sixth

Circuit affirmed the district court’s dismissal for failure to state a claim with prejudice and
Case: 1:19-cv-02601-JRA Doc #: 26 Filed: 02/08/21 2 of 3. PageID #: 355




without leave to amend where leave to amend had not been sought prior to the dismissal and

there was no basis for the district court to conclude that an amendment could cure pleading

deficiencies. Id. at 335.

       The relators in Harper brought claims under the False Claims Act (“FCA”) against the

watershed conservancy district, alleging that the district violated statutory and contractual

obligations. The United States District Court for the Northern District of Ohio granted the

district’s motion to dismiss for failure to state a claim with prejudice and without leave to amend.

On appeal, the relators relied on Newberry v. Silverman, 789 F.3d 636 (6th Cir. 2015) to argue

that “[d]ismissal with prejudice and without leave to amend is not appropriate unless it is clear on

de novo review that the complaint could not be saved by amendment.” Id. at 646 (quoting

Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)) (holding that the

district court had erred in dismissing the plaintiff’s fraud claim with prejudice because there was

a reasonable probability that Newberry could have saved the complaint by amendment).

However, the Sixth Circuit in Harper distinguished Newberry, emphasizing that in the latter case

Newberry had filed with his opposition to the motion to dismiss an affidavit that “contained

significantly greater detail regarding [the defendant’s] alleged fraud” than did the complaint and

“strongly suggest[ed] that Newberry could amend his complaint to include allegations going into

a similar degree of detail” and meeting federal pleading standards. Harper, 739 Fed. Appx. at

335 (quoting Newberry, 789 F.3d at 645-646). No such affidavit or basis for a proposed

amendment was offered in Harper. Thus, the Sixth Circuit in Harper held that, “as this [Circuit]

Court has explained both before and since Newberry ***a district court does not abuse its

discretion by [dismissing claims with prejudice] and failing to grant leave to amend where the

plaintiff has not sought leave and offers no basis for any proposed amendment.” In so ruling, the

Circuit explained, “The problem with the lack of a motion or proposed amendment …is that

without viewing the proposed amendment, it [is] impossible for the district court to determine
Case: 1:19-cv-02601-JRA Doc #: 26 Filed: 02/08/21 3 of 3. PageID #: 356




whether leave to amend should have been granted.” Id.

       Here, as in Harper, Plaintiffs request leave to amend their complaint following dismissal

for failure to state a claim without providing so much as a hint as to how a second amended

complaint could potentially cure the pleading deficiencies set forth in Defendant’s Rule 12(b)(6)

motion and identified in the Court’s dismissal order. Nor have Plaintiffs in their briefing or by

affidavit identified any additional factual allegations that could meet the pleading standard.

Accordingly, this Court cannot discern whether a basis to grant leave for a second amendment

exists. Under these circumstances, and considering that Plaintiffs already have been granted and

availed themselves of one opportunity to amend the original complaint, justice is not thwarted by

the Court’s dismissal with prejudice of the Amended Complaint and denial of leave to amend.

       For all of the foregoing reasons, the Court hereby ORDERS that the Motion to Clarify is

GRANTED, and further ORDERS that the Rule 12(b)(6) dismissal is with prejudice and without

leave to amend.

IT IS SO ORDERED.



2/8/2021                                                 s/John R. Adams
Date                                                   John R. Adams
                                                       U.S. District Judge
